Title: Abigail Adams to Mary Smith Cranch, 22 March 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					
						March 22 1800
					
				
				I received Your Letter yesterday. I know from what I Saw and heard whilst I was at home that there was pains taken to make Mr & Mrs Porter uneasy, and that they were too apt to listen to stories which were in themselves Idle, and [ra]ised from Envy. many would be glad to get into their hands such a charge as is left with mr & Mrs Porter, who would not be so honest in their care and attention of our Property. I feel a safety in leaving my things to their care, because as I know it is their Duty faithfully to fulfill the trust, I consider them conscientious people, and having a principle of honesty, that they will not betray the confidence reposed in them— I would have you Say to them that I had much rather they should continue upon the place than make the exchange for any other persons, and the President would not have them go, this Season. if I remain through the winter at Quincy I may not think it necessary to continue a Family through the winter, but in that case, I have mentiond my terms for mr Porter which I think generous ones— as to any persons who may offer, I Do not know any whom I should like. I cannot think of taking any person with Children, or who may be like to have any: I hope every exertion will be made by mr Bates to get forward the building, that it May be compleated by the last of May at furtherst—
				I intended giving mrs Porter a Muff this winter. if she has not one, will you get one for her of about four dollors value and give it her in My Name. if Mr Cary should come with flax—be so good as to get me 30 weight— I inclose ten dollors for these purposes—
				we have had two Days Severe rain I hope it has not been snow with you. I must depend upon you to visit our House and with mrs Porter see the things removed, when the Carpenters begin to work:
				Mrs Porter will want help. I understand Zube is with mrs Tufts. I presume it is only Conditionally for I expressly engaged her to return to me in the Spring
				do you know whether mrs Brigs who lived with mrs Black would

go out again & what she is for a Cook. I must get a woman Some where who will undertake that buisness— do be upon the inquiry for me— I shall not encumber myself with Frank & family—nor shall I have more than three or four Men Servants this Season—
				adieu my Dear Sister Send the inclosed Letter to Dr Tufts as soon as you can with Love to you all, I am my Dear sister / Your affectionate
				
					A Adams
				
			